         Case 1:20-cv-00147-MMB Document 7                 Filed 08/07/20     Page 1 of 5



UNITED STATES COURT OF INTERNATIONAL TRADE

                                                              :
THE HARRISON STEEL CASTINGS COMPANY                           :
                                                              :
                                                              :
                               Plaintiff,                     :       Court No. 20-00147
                                                              :
                       v.                                     :
                                                              :
UNITED STATES,                                                :
                                                              :
                               Defendant.                     :
                                                              :


                                             COMPLAINT

       Plaintiff, THE HARRISON STEEL CASTINGS COMPANY (“HARRISON”), by its

undersigned attorneys, Simon Gluck & Kane LLP, hereby alleges as follows:

                                            THE PLAINTIFF

       1.      Plaintiff, HARRISON, is a corporation duly organized and existing under the

laws of the State of Indiana, which maintains its primary place of business at 900 Mound Street,

Attica, IN 47918.

                                            JURISDICTION

       2.      While this court has denied protest jurisdiction under to 28 U.S.C. § 1581(a) as

two entries, i.e. Entry Nos. 555-0666283-6 and 555-0666818-9, included in this case were

included in Protest No. 3901-20-109473, which was denied in part by U.S. Customs & Border

Protection (“CBP”) as untimely as to those two entries, this court has jurisdiction of this action

pursuant to 28 U.S.C. § 1581(i)(1), (2) and (4) because this civil action is commenced to contest

the collection of retaliatory duties by the United States at the direction of and pursuant to

decisions by the United States Trade Representative (“USTR”) under Section 301 of the Trade

Act of 1974, as amended (19 U.S.C. § 2111-2462).

                                                  1
         Case 1:20-cv-00147-MMB Document 7                   Filed 08/07/20     Page 2 of 5



        3.         As stated in 28 U.S.C. § 1581(i):


             (i)      In addition to the jurisdiction conferred upon the Court of International
                      Trade by subsections (a)–(h) of this section and subject to the
                      exception set forth in subsection (j) of this section, the Court
                      of International Trade shall have exclusive jurisdiction of any civil
                      action commenced against the United States, its agencies, or its
                      officers, that arises out of any law of the United States providing for—

             (1) revenue from imports or tonnage;
             (2) tariffs, duties, fees, or other taxes on the importation of merchandise
             for reasons other than the raising of revenue;
             (3) embargoes or other quantitative restrictions on the importation of
             merchandise for reasons other than the protection of the public health or
             safety; or
             (4) administration and enforcement with respect to the matters referred
             to in paragraphs (1)–(3) of this subsection and subsections (a)–(h) of this
             section. (Emphasis added).


        4.         Plaintiff, HARRISON, is the importer of record of the merchandise upon which

the retaliatory duties that are the subject of this action were assessed and paid.

        5.         This case is brought to compel the Defendant United States to refund monies

originally collected beginning on September 24, 2018 pursuant to the authority of 19 U.S.C. §

2411.

        6.         Subsequently on March 26, 2020 (85 Fed. Reg. 17167 et seq.) the USTR

announced certain retroactive exclusions from the effects of retaliatory duties under USTR

Docket 2019-0005, including certain products imported under subheading 8302.30.3060,

Harmonized Tariff of the United States (“HTSUS”).

        7.         The subject matter of this case involves no decision by the Commissioner of U.S.

Customs and Border Protection protestable under 19 U.S.C. § 1515, not withstanding the

inclusion of two entries in a protest denied by CBP.




                                                       2
         Case 1:20-cv-00147-MMB Document 7                 Filed 08/07/20      Page 3 of 5



       8.       All liquidated duties, charges, or exactions have been paid prior to the filing of the

summons in this action.


                           DESCRIPTION OF THE MERCHANDISE

       9. The imported goods upon which retroactive refunds are sought are:

             Mountings and fittings suitable for motor vehicles of iron or steel, of
             aluminum or of zinc, other than pneumatic cylinders (described in statistical
             reporting number 8302.30.3060). Exclusion #96, March 26, 2020.


                                              CLAIM

       10.      Paragraphs 1 through 9, supra, are incorporated as though set forth fully herein.

       11.      The imported merchandise involved in this claim consists of the items entered

through the Ports of the United States on or after September 24, 2018 under subheading

8302.30.3060, HTSUS. See Exhibit.

       12.      The regular duties, taxes and fees plus USTR applied duties under section 301 of

the Trade Act of 1974 have been paid.

       13.      The United States remains in wrongful possession of the section 301 duties on

Plaintiff’s entries of the subject merchandise as the USTR has determined that no such duties

apply ab initio to the date of implementation of 301 duties on “List 3” of the impacted items

previously announced by the USTR.




                                                  3
         Case 1:20-cv-00147-MMB Document 7                Filed 08/07/20      Page 4 of 5



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (a)    enter judgment holding that Defendant must refund all duties collected pursuant

to section 301 of the Trade Act of 1974 on merchandise on import entries herein enumerated that

were retroactively excluded from USTR Docket 2019-0005 including interest at the rate

established by 26 U.S.C. § 6621;

       (b)    order reliquidation of the involved entries; and

       (c)    grant such additional relief the Court deems just and proper.



                                                    Respectfully submitted,

                                                    SIMON GLUCK & KANE LLP

                                                    By:     s/Christopher M. Kane
                                                            Christopher M. Kane
                                                            Daniel J. Gluck
                                                            Mariana del Rio Kostenwein
                                                            535 Fifth Avenue, Fourth Floor
                                                            New York, New York 10017
                                                            (212) 775-0055

                                                    Attorneys for Plaintiff

Dated: August 7, 2020




                                                4
Case 1:20-cv-00147-MMB Document 7   Filed 08/07/20   Page 5 of 5




                          Exhibit


          Entry Number                Entry Date
          555-0666283-6                 9/27/18
          555-0666818-9                10/15/18
